DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hataya et al. (U.S. Pub. 2018/0131072).

Regarding claim 1, Hataya in figures 1-4 discloses an apparatus, comprising: an antenna assembly (antenna unit 5) comprising an alignment control system (three rotational angle system, para. 67) configured to adjust a direction of the antenna assembly (5) according to an elevation angle relative to a reference plane (see Para. 66-69) and an azimuth angle about an axis perpendicular to the reference plane (see para. 63-65); and an antenna mount (support components attached to antenna 5) configured to: permit translations between the antenna assembly (5) and a structure of the antenna mount along directions parallel to the reference plane (Fig. 2 and Para. 68: elevation-depression-direction drive motor 21 allowing translation between antenna 5 and lower support base 11); permit translations between the antenna assembly and the structure of the antenna mount along a direction perpendicular to the reference plane (Fig. 2 and para. 63-64: azimuth-direction drive motor 25 allowing vertical translations between antenna 5 and lower support base 11); and prevent rotations between the antenna assembly and the structure of the antenna mount about axes that are parallel to the reference plane (Para. 65 and 88: output signal to all motors is reduced and/or rotation stopped depending on signal processor instructions. See also rotation absorption in para. 75).
Does not teach: configured to adjust a direction of highest signal gain of the antenna assembly
However, Hataya in para. 100-101 teaches multiple processors or processor cores or on other parallel architectures can be included. In addition, different tasks or processes can be performed by different machines and/or computing systems that can function together. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Hataya to adjust a direction of highest signal gain of the antenna assembly since one of skill in the art would have employed processors, controllers and computer algorithms to analyze incoming antenna signals and calculate the direction of the highest signal gain to obtain the maximum benefit of the antenna and the antenna mount. 

Regarding claims 2 and 3, Hataya in figures 1-4 and para. 22, 28, 30 and 44 discloses an apparatus wherein the antenna mount is further configured to: provide a centering force between the antenna assembly and the structure of the antenna mount based at least in part on the translations between the antenna assembly and the structure of the antenna mount along the directions parallel to the reference plane and the translations between the antenna assembly and the structure of the antenna mount along the direction perpendicular to the reference plane; and 
wherein the antenna mount is configured to: provide the centering force between the antenna assembly and the structure of the antenna mount based at least in part on rotations between the antenna assembly and the structure of the antenna mount about axes that are perpendicular to the reference plane. (Para. 22, 28, 30 and 44: drive parts can be positioned below the support part to lower the center of gravity of the antenna mount as the antenna changes angles so that the attitude of the antenna is stabilized.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Hataya to provide a centering force between the antenna assembly and the structure of the antenna mount based on translations and rotations claimed because since the antenna may easily shift in position in the movable body due to rocking etc., the effect of lowering the center of gravity to stabilize the attitude and  elevations may particularly effectively be exerted and/or stably supported. (Hataya Para. 22, 28, 30 and 44 )

Regarding claim 8, Hataya in figures 1-8 discloses an apparatus wherein the antenna mount is further configured to: prevent rotations between the antenna assembly (5) and the structure (13) of the antenna mount about axes that are perpendicular to the reference plane.  (see columns 40/80 )

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hataya, as applied to claims 1-2 above, and further in view of Patel et al. US 2010/0149059.

Regarding claim 4, Hataya in figures 407 discloses an apparatus wherein the antenna mount is configured to: provide the centering force in accordance with a second stiffness, different than the first stiffness, along the direction perpendicular to the reference plane. (spring 74 and para. 81)
Hataya does not explicitly discloses: provide the centering force in accordance with a first stiffness parallel to the reference plane.
However, in the same field of endeavor, Patel in figures 1-11 teaches an apparatus wherein the antenna mount is configured to: provide the centering force in accordance with a first stiffness parallel to the reference plane (horizontal isolation assembly 32), and a second stiffness, different than the first stiffness, along the direction perpendicular to the reference plane (vertical isolation assembly 36). (see also para. 12-13)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of providing a centering force in accordance with a first and second stiffness in the claimed directions, as taught by Patel in the apparatus of Hataya to form the claimed invention in order to stabilize the antenna and be able to continuously point the antenna in any desired direction while surviving severe environments. (Patel Para. 12-13 and 76)

Regarding claims 5-6, Hataya does not explicitly discloses: wherein the antenna mount is further configured to: provide a damping force or a friction force between the antenna assembly and the structure of the antenna mount based at least in part on the translations between the antenna assembly and the structure of the antenna mount along the directions parallel to the reference plane and the translations between the antenna assembly and the structure of the antenna mount along the direction perpendicular to the reference plane; and 
wherein the antenna mount is configured to: provide the damping force or the friction force between the antenna assembly and the structure of the antenna mount based at least in part on rotations between the antenna assembly and the structure of the antenna mount about axes that are perpendicular to the reference plane.
However, Patel in figures 1-7 and para. 20 teaches an apparatus wherein the antenna mount is further configured to: provide a damping force or a friction force between the antenna assembly (5) and the structure of the antenna mount based at least in part on the translations between the antenna assembly and the structure of the antenna mount along the directions parallel to the reference plane and the translations between the antenna assembly and the structure of the antenna mount along the direction perpendicular to the reference plane; and 
wherein the antenna mount is configured to: provide the damping force or the friction force between the antenna assembly and the structure of the antenna mount based at least in part on rotations between the antenna assembly and the structure of the antenna mount about axes that are perpendicular to the reference plane. (Patel Para. 20: horizontal and vertical isolation assemblies damping relative movement in multiple cross-level axis between antenna and antenna mount. See also para. 69-72)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of providing a damping force or a friction force between the antenna assembly and the structure of the antenna mount based on translations and rotations between the two components about the claimed axes, as taught by Patel in the apparatus of Hataya to form the claimed invention in order to stabilize the antenna and be able to continuously point the antenna in any desired direction while surviving severe environments. (Patel Para. 12-13 and 76)

Regarding claim 7, Hataya in figures 1-4 discloses an apparatus wherein the antenna mount is configured to support a first natural frequency between the antenna assembly and the structure of the antenna mount along the directions parallel to the reference plane and a second natural frequency between the antenna assembly and the structure of the antenna mount, different than the first natural frequency, along the direction perpendicular to the reference plane. (See para. 87 and 94, the apparatus comprises 3 motors forming the antenna mount that support and control the elevation-depression angle, the antenna circumferential angle and the azimuth angle of the antenna unit )
Moreover, Patel in figures 1-7 discloses an apparatus wherein the antenna mount is configured to support a first natural frequency between the antenna assembly and the structure of the antenna mount along the directions parallel to the reference plane and a second natural frequency between the antenna assembly and the structure of the antenna mount, different than the first natural frequency, along the direction perpendicular to the reference plane. (see para. 69-70 and 83)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of supporting natural frequencies between the antenna assembly and the structure of the antenna mount along all directions, as taught by Patel in the apparatus of Hataya to form the claimed invention in order to stabilize the antenna and be able to continuously point the antenna in any desired direction while surviving severe environments. (Patel Para. 12-13 and 76)

  Allowable Subject Matter
Claims 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably construed as adequately teaching or suggesting the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. For example, Hataya and Patel do not teach or suggest the combination of: “wherein the antenna mount is configured to: prevent translations between the antenna assembly and a second structure of the antenna mount along the direction perpendicular to the reference plane; permit translations between the antenna assembly and the second structure of the antenna mount along the directions parallel to the reference plane; permit translations between the second structure of the antenna mount and the structure of the antenna mount along the direction perpendicular to the reference plane; and prevent translations between the second structure of the antenna mount and the structure of the antenna mount along the directions parallel to the reference plane” and “wherein the antenna mount is configured to: permit translations between the antenna assembly and a second structure of the antenna mount along the direction perpendicular to the reference plane; prevent translations between the antenna assembly and the second structure of the antenna mount along the directions parallel to the reference plane; prevent translations between the second structure of the antenna mount and the structure of the antenna mount along the direction perpendicular to the reference plane; and permit translations between the second structure of the antenna mount and the structure of the antenna mount along the directions parallel to the reference plane.” As recited in claims 9 and 15. 
Claims 10-14 and 16-20 would be allowable for depending on the claims containing the allowable subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845